DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.
Applicant filed supplemental response on December 2, 2022. As such, the examiner will consider and respond to the supplemental response. 

Status of Claims
Claims 1-10 are currently pending in the instant application. Claims 9-10 are withdrawn from further consideration as being drawn to a nonelected invention. Accordingly, claims 1-8 are under examination on the merits in the instant case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “promer”, which is used in the method steps of the instantly claimed method. The instant claims as amended still fail to claim the structural requirements/limitations for the “promer having the structure X-Y-Z”. The only structure for each of X, Y, and Z is that each comprises “nucleotides” and has certain lengths (e.g., “1 to 60 nucleotides”), which do not whatsoever amount to specific structural limitations that particularly and clearly define the structural metes and bounds of the promer. Further, nucleotides of RNA or DNA are so generic that they do nothing to define the “structure X-Y-Z”, which is presumably the inventive concept in the claims. The functional limitation added in the amended claims such that an enzyme is “capable of cleaving region Y, then region X acts as a primer” may at best suggest that “X” is a “primer” sequence thus must have a structure of being complementary to a target sequence in order to amplify the target sequence. However, the functional limitations recited in the claims fail to particularly point out and distinctly claim the structure for each of “Y” and “Z”, besides “comprising nucleotides” that are unspecified. In fact, “Z” is not even particularly claimed even in structural terms as there is nothing for “Z” as to why “Z” should exist in “X-Y-Z”. In fact, claim 2 expressly recites “when Z is null”, thereby claiming that “Z” is not necessary and can be absent. Now, even if the limitation “region X acts as a primer” were to be equivalent to a structural limitation that X should be complementary to a target sequence, the claims fail to particularly point out and distinctly claim the “probe” limitation for the hybrid term “promer” claimed in the instant case. Simply put, the subject matter using “a promer” cannot be clearly ascertained in view of the unclear claim language pertaining to promer as the claim 
Claim 4 recites that “X, Y and Z of the promer are synthesized to be completely or partially methylated in order to prevent nonspecific cleavage.” It is noted that neither the claim nor the specification defines what is meant by “methylated”. As such, the structural requirement necessary for the X, Y, and Z “to be completely or partially methylated” cannot be ascertained. 
Claim 6 recites “at least one of RNA ribonuclease (RNase), specifically, RNase II”. The word “specifically” renders the claim scope unclear because it is unclear whether the RNase species recited following “specifically” are required. 
Claim 8 recites “when (i) the promer is used as the forward primer and the promer further comprises a reverse primer” and “when (ii) the promer is used as the reverse primer and the promer further comprises a forward primer”. The claim fails to particularly point out and distinctly claim where the “further” element (“reverse primer” and “forward primer”) included in the promer should be located in relation to the “X-Y-Z” structure. 

Response to Arguments/Declaration
Applicant's arguments filed on December 2, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are not claiming a structure. In response, it is noted that the examiner does not dispute the fact that the instant claims are directed to a method, not a product. However, the instantly claimed method does expressly require using a “promer” product having indefinite, unclear structural limitations. That is, the claimed method is deemed indefinite if the critical, essential element (in this case, the “promer”) required to practice the recited method steps is indefinite. 
Applicant points out claim 1 of U.S. Patent No. 4,683,195 and argues that the ‘195 patent claim reciting that the primers are complementary to the target sequence was deemed definite not analogous thus the ‘195 patent claim cannot support that the instant claims do comply with §112(b). Note that the ‘195 patent claim does not recite using a structure having three regions as in the instant claims reciting using “a promer having the structure X-Y-Z”. Further, the ‘195 patent claim does expressly recite the structural (e.g., nucleotide sequence) limitation of the primer used in the method by reciting “wherein said primer or primers are selected so as to be sufficiently complementary to each strand of each specific sequence to hybridize therewith”, whereas the instant claims do not recite any structural limitation for each of X, Y, and Z constituting the promer. The instant claims at best recite a functional limitation such that “a promer which comprises a nucleotide sequence capable of binding complementarily to a portion of the nucleotide sequence of the cDNA”. As such, the instant claims are not analogous to the ‘195 patent claim thus applicant’s arguments are found irrelevant and unpersuasive. In addition, the instant claims do not particularly point out and distinctly claim the nucleotide sequence requirements for each of X, Y, and Z. 
Applicant argues that the declaration filed on December 2, 2021 explains X, Y, and Z of the promer. In response, it is noted that the declaration under 37 CFR 1.132 filed on December 2, 2021 is insufficient to overcome the instant rejection for the following reasons. Paragraph 12 of the declaration pointed out by applicant cannot provide evidence that the claims as written particularly point out and distinctly claim the promer structure that is used in the claimed method. There is no limitation in the instant claims that X is “Extension Group” and Z is “Blocking Group” as stated in paragraph 12 of the declaration. In addition, the declarant’s statement that the instant specification describes “the length of each region, nucleotide compositions and other required components such as a fluorescent, quencher and so on” is not sufficient to show that the instant claims per se distinctly claim the nucleotide sequence requirements for each of X, Y, and Z of the promer. In addition, “the length of each region” is not even recited in claims 1, 3-4, and 6-8, and furthermore, the extremely broad range of the lengths such as each of X, Y, and Z can be only 1 nucleotide in length as recited in claim 2 is far from particularly pointing out the intended promer used in the claimed method. Further, Figure 2 of the declaration and examples of the instant specification pointed out by the declarant do not show why the claim language pertaining to the promer particularly points out and distinctly claims the required nucleotide sequences for the promer comprising X, Y, and Z, wherein Z can be “null” as written. Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Again, as written, the structural metes and bounds of the claimed promer that is essential in the claimed method cannot be clearly ascertained. 
In addition, it is noted that paragraphs 6-11 and 13 of the declaration do not support that the claim language as written particularly points out the structure of the promer, and furthermore, the statements regarding advantages in detecting point mutations are irrelevant to the instantly claimed subject matter, which is not directed to detecting point mutations.
In view of the foregoing, applicant’s arguments and the 1.132 declaration filed on December 2, 2021 are not found persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of detecting small RNA in a biological sample comprising using a promer having X, Y, and Z in cDNA synthesis step (see step b)) or in the step of adding to the already synthesized cDNA (see step c-1)).
The instant specification does not provide adequate written description support as to how the promer comprising X, Y, and Z should be designed that satisfy the broad genus of length limitations and RNA/DNA requirements as well as the diverse enzymes recited in claim 6. 
The instant specification does not identify which region of the exemplified promers of SEQ ID NOs:1, 4, 7, and 10 corresponds to each of X, Y, and Z thus the design of X, Y, and Z of the claimed promer is not even described in the working examples. Further, the promer sequences in working examples in the instant specification are 24, 25, or 26 nucleotides in length with a single RNA nucleotide at position 22 (for a 24-mer) or 23 (for a 25-mer) or 24 (for a 26-mer) such that the single RNA is consistently located at the third position from the 3’ end. 
The limited number of species having a limited structural variety as disclosed in the instant specification are not representative of the entire genus as they fail to describe a sufficient variety of species to reflect the variation within the genus.  
See MPEP §2163: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A “representative representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” (emphasis added).	 
In addition, it is noted that the specification does not describe how the actual promer sequences are selected against the target miRNA sequences. For instance, the instant specification discloses SEQ ID NO:13 (5’-UAGCUUAUCAGACUGAUGUUGA) as the miR-21 sequence and SEQ ID NO:1 (5’-CCCTGTAGCTTATCAGACTGATrGTT) as the promer that is used to measure the expression of miR-21. See page 24. It is noted that there is no sequence complementarity between the two SEQ ID NOs. Rather, the last 20-mer (positions 6-25; see underlined) of SEQ ID NO:1 shown above is homologous to the first 20-mer (see underlined) of SEQ ID NO:13 shown above. As such, it is unclear how the limitation of “region X acts as a primer while maintaining the complex with the target nucleic acid” is possible when the X region (unidentified) in SEQ ID NO:1 has no sequence complementarity with SEQ ID NO:13. Further, the sequence of miR-155 (SEQ ID NO:14) and the promer sequence of SEQ ID NO:4 sharing nucleotide sequence homology has a mismatch base between nucleotide position 18 (“A”) of SEQ ID NO:14 and nucleotide position 23 (“C”) of SEQ ID NO:4. The instant specification does not explain or describe what nucleotide position for which target can have a mismatch base, nor does the specification describe how the homologous promer sequences form a complex with the target sequence. It is further noted that SEQ ID NO:15 (let-7a) and SEQ ID NO:7 (“let-7a promer”) share a sequence complementarity such that the last 18-mer sequence of SEQ ID NO:7 is fully complementary to the first 18-mer sequence of SEQ ID NO:15. As such, the aforementioned three exemplified promer/target sequences have no consistency in promer design thus the specification does not provide adequate written description of the promer design rules or guidelines in order to practice the instantly claimed method. 
In light of the above, it is concluded that the instant specification does not clearly allow persons of ordinary skill in the art to recognize that the instant inventor invented and had possession of the entire genus claimed in the instant case. 

Response to Arguments
Applicant's arguments filed on December 2, 2021 have been fully considered but they are not persuasive. Applicant argues that the features of the instant claims can be appreciated based on U.S. Patent No. 4,683,195. In response, it is noted that the ‘195 patent does not describe or teach or claim a method comprising using a “promer” having X, Y, and Z elements. As such, the ‘195 patent does not provide any necessary knowledge pertaining to the structural requirements for each of X, Y, and Z of the promer used in the instant claims. 
Applicant argues that the KR 10-2017-0020238 incorporated by reference in the instant application provides description of the claimed promer by pointing out Figure 1 of the KR application and pages 106-121 of Application No. 15/779,739. As an initial matter, it is noted that there is no disclosure in the instant specification that Application No. 15/779,739 is incorporated by reference. As such, the ‘739 specification is not part of the instant specification thus cannot serve as a basis for providing written description support. Note that it must be the specification itself that provides written description support. 
Nor is it sufficient [to comply with the written description requirement], as 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Ariad argues, that “skilled workers actually practiced this teaching soon after the 1989 application was filed.” See Vas-Cath, 935 F.2d at 1563-64 (holding that a written description analysis occurs “as of the filing date sought”)…. Conversely, we have repeatedly stated that actual “possession” or reduction to practice outside of the specification is not enough. Rather, as stated above, it is the specification itself that must demonstrate possession.” (emphasis added). Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. 593 F3d 1336, 94 USPQ2d 1161 (Fed. Cir. 2010). 
Now, for discussion purpose, Figure 1 of the KR application is reproduced below.

    PNG
    media_image2.png
    446
    402
    media_image2.png
    Greyscale

The above Figure at best illustrates a promer structure having X, Y, and Z (Z is not null), wherein a fluorescent moiety is conjugated to the 5’ end of the X region, and a quencher moiety is conjugated to the 3’ end of the Z region, wherein X is significantly longer than Y and Z, and each of X and Z has a nucleotide sequence complementarity to the “Target DNA”, and wherein Y has or does not have a nucleotide sequence complementarity to the “Target DNA”, wherein the “Target DNA” nucleotide sequence complementarity for X, Y, and Z is in the 5’ to 3’ direction such that X is complementary to the 5’ region of the given target fragment and Z is 
Accordingly, applicant’s arguments are not found persuasive. 

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of detecting miRNAs with specifically disclosed nucleotide sequences, does not reasonably provide enablement for the entire scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As explained in the written description rejection above, the actual promer sequences disclosed in the working examples in the instant specification do not have a consistent design rule, while the entire scope of the instant claims embraces so many structural variants of the claimed promer for practicing the claimed method. As such, the instant specification fails to provide an enabling disclosure commensurate in scope with the instant claims thus an undue amount of trial-and-error experimentation would be necessary for one of ordinary skill in the art to design the unclearly claimed promer structure based on undisclosed design rules and try to detect and measure small RNAs in a biological sample as claimed.

Response to Arguments/Declaration
Applicant's arguments filed on December 2, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant claims are fully enabled by the instant specification and further in view of paragraph 13 and Exhibit 2 disclosing 19 different promer not show any objective evidence that the design rules for the claimed promer are disclosed in the specification, thereby enabling any person of ordinary skill in the art to readily design and use a promer for detecting any small RNA. That is, the declarant’s statement in Exhibit 2 that the “detectability of each miRNA was confirmed through real-time PCR for 19 miRNAs using the PROMER® described in the present invention” is not found persuasive because the instant specification does not describe how to select or design X, Y, and Z for the claimed promer sequence including the additionally disclosed sequences in Exhibit 2. Note that Exhibit 2 does not explain what the nucleotides in parentheses represent. For instance, Table 1 of Exhibit 2 disclose No.6, which is a promer sequence for miR-210-5p, wherein the sequence is 5’-(A)TGCCCACCGCACrACT-3’. The Exhibit does not explain why “A” is in parentheses and what the significance of the parenthetical nucleotide is. Furthermore, the above promer sequence (see top) has the following nucleotide sequence alignment with miR-210-5p (see bottom).
A----------TGCCCACCGCACACT
AGCCCCUGCCCACCGCACACUG
As shown above, the promer for miR-210-5p has a sequence homology with nucleotide positions 1 and 7-21 of the 22-mer miR-210-5p. There is no guidance or description in the instant specification pertaining to the above promer design, and furthermore, the promer sequences listed in Table 1 of Exhibit 2 further support the examiner’s position that the claimed promers do not follow any consistent design rules, none of which are described by the instant specification. In addition, if the “(A)” in the promer sequence for miR-210-5p should be the “X” sequence in the claimed promer, the “X” in the promer sequence is far from satisfying the cannot be consistently made and used by any given person of ordinary skill in the art. 
In view of the foregoing, the 1.132 declaration including “Picture 2” and “Picture 3” fails to provide evidence that the teachings of the instant specification enable one of ordinary skill in the art to make and use the undisclosed, unspecific promer sequences.
It is noted that there is no evidence submitted by applicant that the instantly claimed “promer” is a registered trademark “PROMER®” used in commerce as consistently used in the remarks and the declaration filed on December 2, 2021. As such, the appropriateness of “PROMER®” is questionable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2013/0302794 A1).

Solely for compact prosecution purpose, the promer structure will be generically interpreted in view of Figure 1 of KR 10-2017-0020238 incorporated by reference in the instant application, which was alleged to provide description of the claimed promer.
Li teaches following target detection strategy/technique in Figures 2A-2D copied below.

    PNG
    media_image3.png
    1153
    767
    media_image3.png
    Greyscale

Lee teaches that the disclosed strategy/technique pertains to a method of detecting a target RNA including “miRNAs” in a sample by “producing a complementary DNA sequence of the target RNA sequence” by PCR comprising using a hybrid nucleic acid comprising a primer linked to a probe, both of which are complementary to a target sequence, wherein the use of the hybrid nucleic acid allows amplification and detection of the target based on the RNase H-mediated separation of reporter dye-conjugated DNA from the quencher-conjugated RNA-DNA, wherein the primer sequence is bound to the target after the RNase H-mediated cleavage of the probe. See the entire reference including paragraph 0031 and claims 1-14. 
Li discloses the probe nucleic acid having the structure as depicted in Figure 1, which is copied below.

    PNG
    media_image4.png
    159
    448
    media_image4.png
    Greyscale

Li teaches that the RNA is “1 to 10 nucleotides.” See claim 14.
KSR. International Co. v. Teleflex Inc., 550 US 398, 421, 82 USPQ2d 1385, at 1397 (U.S. Supreme Court, 2007). 
Note that the “reporter dye-DNA-RNA-DNA-quencher” structure wherein the reporter dye-conjugated DNA is modified to comprise a primer sequence is structurally indistinguishable from the alleged promer structure in Figure 1 of KR 10-2017-0020238 incorporated by reference in the instant application. 
Accordingly, claims 1-3 and 5-7 taken as a whole would have been prima facie obvious before the effective filing date. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 of copending Application No. 16/761,244.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘244 claims directed to a method of detecting “miRNA isoform” in a biological sample comprising using a “single-stranded nucleic acid” comprising the “structure of X-Y-Z” that is “to act as a primer and a probe at once.” Note that the structure of the instantly claimed “promer” and that of the “single-stranded nucleic acid” of the ‘244 claims does not appear to be patentably distinct from each other. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635